Exhibit 10.1
pmilogoa11.jpg [pmilogoa11.jpg]




BY HAND


To: Mr. Miroslaw Zielinski


Lausanne, April 28, 2020






EARLY RETIREMENT AGREEMENT (the “Agreement”) and RELEASE


    
Dear Miroslaw,


This Agreement sets out the terms that Philip Morris Products S.A. (the
“Company”) has agreed with you shall apply to your early retirement.




1.
    Definitions



In this Agreement the expressions below shall have the following meanings:


An “Affiliate” of a company means any person, company, group of companies or
other entity, which, either directly or indirectly, owns, is owned by, has
common owner(s) with, or shares ownership interest in that company.


“Confidential Information” shall have the meaning set out in the section
“Confidentiality” of this Agreement.


The “Tobacco Business” means the manufacturing, sale, marketing, research and
development and/or distribution of cigarettes, other combustible and
noncombustible tobacco products, or e-cigarettes/e-vapors (battery powered
devices which produce an aerosol by evaporating a flavored nicotine solution).















Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 1 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


2.
    Ending of Employment Agreement



We hereby agree that your employment with the Company will end on June 30, 2020
and that you will take an early retirement as from this date (the “Early
Retirement Date”). For the avoidance of doubt, your last working day is on June
30, 2020, and your early retirement will formally start on July 1, 2020. As the
decision to take early retirement is mutually agreed, no notice of termination
is required by you to us, or by us to you.




3.
    Payments by the Company



(a)    Your salary will be paid up to and including the Early Retirement Date,
in accordance with the Company’s standard payroll practices. In addition, by the
Early Retirement Date, the Company will pay you:


(i)
the pro-rated 13th salary for the period January 1, 2020 to the Early Retirement
Date; and

(ii)
your pro-rated fidelity premium.

    
(b)    Within 30 days after the Early Retirement Date, the Company shall also
pay you a gross amount compensating any outstanding vacation entitlement, as per
Company policy and Company records.


(c)
(i)    Subject to your countersignature of this Agreement and that you shall
execute any additional documents to formalize the end of your employment with
the Company and/or any other Affiliate (in particular, with any PMI entity you
maintained employment with in Poland), you will receive a payment in the total
gross amount of CHF 2’019’245.--, which includes an amount in lieu of your
pro-rated 2020 incentive compensation (“IC”). This amount (the “Severance
Payment”) is granted in recognition of your contribution to the Company, subject
to the conditions that you fully comply with your obligations to the Company
under this Agreement, as well as that you remain employed until the Early
Retirement Date and continue to perform your role (including handover and
knowledge transfer and any other duties reasonably required of you by the
Company) until the Early Retirement Date.



(ii)    You will receive your Severance Payment within 30 days following the
Early Retirement Date.




Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 2 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


 






(iii)     If the Early Retirement Date as defined in this Agreement is postponed
by you for any reason whatsoever (but not by the Company), the Severance Payment
shall be automatically forfeited.


(iv)    Should the Pension schemes of Philip Morris in Switzerland (the “Pension
Fund”) have to pay to you any amount in connection with a disability status
after the execution of this Agreement, both parties to this Agreement hereby
give permission to the Pension Fund to take into consideration the amount paid
according to this Section 3(c) when determining the additional payments to be
made.


(d)    In addition, you will also receive a lump sum payment in the total gross
amount of CHF 1’417’514.-- in consideration for the non-competition obligation
in the section “Non Competition” of this Agreement, to be paid in two
installments as per the below schedule, subject to the conditions that (i) you
fully comply with your obligations to the Company under this Agreement and that
(ii) you address a letter or an email to our P&C Operations Switzerland at the
end of the non-compete period, confirming that you did not violate in any manner
the non-compete obligation stipulated in this Agreement (see boilerplate for
confirmation under Appendix I to this Agreement). The two installments will be
paid as follows:


•
CHF 708’757.-- (gross) paid in July 2020

•
CHF 708’757.-- (gross) paid in July 2022



For the avoidance of doubt, in the case of death the outstanding monies
mentioned above - i.e. the second installment will be paid to your heirs,
provided that you had complied to the non-compete obligations.


4.
    Restricted Stock Units



Subject to your compliance with the terms and conditions of this Agreement, the
previous unvested Restricted Stock Units (RSUs) grants and awards made to you
will fully vest.
    
The accelerated vesting will occur on the Early Retirement Date and will be
processed by UBS Financial Services Inc. (“UBS”) as soon as reasonably
practicable following the Early Retirement Date. The Company will comply with
local laws and regulations including tax and social security withholding and
information reporting to the taxing authorities as may be required.


Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 3 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


Any applicable tax withholding (and any other payroll withholding taxes or
social security deduction when applicable) will be satisfied by deducting the
number of shares equal in value to the amount of the withholding requirements
from your stock award; therefore, the number of shares deposited into your UBS
account on the vesting date will be net of the shares used to satisfy applicable
withholding taxes or other applicable deductions (rounded up to the nearest
whole share). However, if you are not subject to income tax withholdings, or if
the withholdings do not fully cover your income tax liability, you will be
responsible for satisfying any tax liabilities due on these amounts.


You understand and agree that these vestings are being made and the valuations
will be determined in compliance with applicable laws, regulations and
practices.


Being an Executive Officer (as designated by the Board of Directors of Philip
Morris International Inc. within the meaning of Section 16 of the Security
Exchange Act of 1934, as amended) within the period of 12 months prior your
Early Retirement Date, any such shares you receive by way of accelerated vesting
under this paragraph (in accordance with the terms of the applicable stock
agreements) will be subject to a holding period of 12 consecutive months
expiring on June 30, 2021.


5.
    Performance Share Units



Subject to the terms and conditions of the applicable Performance Share Units
(PSUs) award agreements and your compliance with the terms and conditions of
this Agreement, the following treatment will apply to your unvested PSUs:


•
All your unvested PSU grants will vest on the respective scheduled vesting date
set out in your award statements. The number of PSUs that will actually vest,
for each relevant year, will be equal to the performance percentage multiplied
by your target number of PSUs, to the extent that the respective performance
targets set out in your award statements are achieved at the end of each
performance period.



In order to be eligible at the vesting to receive the relevant shares, you will
have to


•
provide the Company (email: CorporateCompensationPrograms.PMI@pmi.com) with your
contact details before the Early Retirement Date and notify the Company promptly
of any change;



•
in the event the Company specifically asks you in writing, promptly provide the
Company with any information regarding your personal circumstances (including
your bank account details) that the Company may reasonably need in order to
satisfy tax, social security or other similar requirements.



Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 4 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


You acknowledge that, should the Company be unable to contact you and/or should
you fail to provide the Company, in response to the Company’s written request,
with relevant information with respect to a specific vesting, it may result in
the impossibility of said specific vesting and the corresponding PSUs will be
forfeited.
 
Each vesting will be processed by UBS Financial Services Inc. (“UBS”) as soon as
reasonably practicable following the vesting date. The Company will comply with
local laws and regulations including tax withholding (income and /or social
security) and information reporting to the taxing authorities as may be
required.


Any applicable tax withholding (and any other withholding payroll taxes or
social security deduction when applicable) will be satisfied by deducting the
number of shares equal in value to the amount of the withholding required from
your stock award; therefore, the number of shares deposited into your UBS
account after the vesting date will be net of the shares used to satisfy
applicable withholding taxes or other applicable deductions (rounded up to the
nearest whole share).


You understand and agree that these vestings are being made and the valuations
will be determined in compliance with the relevant award agreement and
applicable laws, regulations and practices.
  
You will receive your dividend equivalent payments in one lump-sum payment as
soon as reasonably practicable following each vesting date. The amount paid to
you will be based on the number of PSUs that vest and will be paid through
payroll subject to tax withholding (income and/or social security) and
information reporting to the taxing authorities as may be required.


Please note that with respect to both the issuance of shares and payment of the
lump sum for dividend equivalents, you are responsible for satisfying your
actual tax liabilities, even if you are not subject to tax withholdings or if
the withholdings do not fully cover your tax liability.


6.
    Miscellaneous on Payments and Benefits



(a)    No other payment, benefits or compensation shall be due to you by the
Company and/or any Affiliate during the employment or after the Early Retirement
Date, except those expressly stipulated in this Agreement.


(b)    The amounts payable pursuant to this Agreement will be subject to income
tax and social security deductions, as applicable. You will be personally
responsible for any actual income tax and social security liabilities arising on
these amounts. If an income or social security tax withholding obligation arises
for the Company in accordance with applicable legislation, the Company will
fully


Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 5 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


comply with its obligations and will apply an appropriate withholding rate to
any amounts paid to you pursuant to this Agreement.


(c)    Any outstanding balance on the account of the corporate credit card
issued in your name as of the Early Retirement Date and any other amounts that
for any reason you may owe the Company may be set-off against any amounts
payable by the Company pursuant to this Agreement.




7.    Tax Return Filing Assistance


The Company will maintain your current tax assistance entitlement (use of KPMG
services with your contribution) for your 2020 Swiss tax return. The Company may
deduct said contribution from any amount due to you as per this Agreement.


This entitlement may be subject to income tax and social security deductions, if
applicable.


Note that you will not be provided with any tax filing assistance in connection
with the 2018, 2019 and 2020 Performance Share Units that are due to vest in
2021, 2022 and 2023, respectively.


In addition, should an action be initiated against you or your estate pertaining
to Ukrainian taxes filed for the tax years from 1999 to 2002 while you were on
an international assignment to Ukraine and the US taxes filed for the tax years
from 2003 to 2010 while you were on an international assignment to the US, the
Company will assist you in your defense against such claim, for period that you
were hosted in Ukraine and the US respectively, provided that you had afforded
all the information that was requested from you for the adequate filing of your
taxes, at the time.




8.    Post Career Counseling


The Company will, at its expense, provide you with post-career counseling
services with an agency of its choice, should you wish to use it and notify the
Company to this effect by the Early Retirement Date. Should you have questions
with respect to the proposed post-career counseling services, please contact
Constantin Romanov, Global Head of Total Rewards (tel. +41 58 242 6423).


This entitlement may be subject to income tax and social security deductions, if
applicable.






Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 6 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


9.    Benefit Car


You will have the option to buy your present benefit car at the lower of its net
book value or market value, at least 20 days before the Early Retirement Date.
In order for you to exercise this option, you undertake, within the 20-day
period preceding the Early Retirement Date, to bring the car to a location and
at a date to be agreed with the Company, in order for the Company to determine
the exact market value of the car, which shall be communicated to you through a
separate document. Should you not comply with this obligation, the Company is
free to forfeit this option. The Company is free to appoint a third party of its
choice to make the valuation and said evaluation shall be final. If the market
value exceeds the book value, the difference represents a taxable benefit for
you and will be subject to income tax and social security deductions, if
applicable.


The transfer will be effective on the Early Retirement Date. Insurance of the
car will become your responsibility on the Early Retirement Date. You undertake
to subscribe civil liability coverage for the car with an appropriate insurance
company, starting on the first day following the Early Retirement Date, and to
provide the Company with a certificate of insurance stating said coverage. The
Company does not require reimbursement of the registration tax paid for 2020,
but payment for 2021 and beyond shall be your responsibility. The Company is
entitled to deduct payment for the car from your salary and/or from any other
payment due to you according to this Agreement. No warranties will be given as
to the condition of the car, of which you will be deemed to have full knowledge.
If you decide not to exercise your option to buy the benefit car, it will be
your obligation to return it to the Company by the Early Retirement Date, in
accordance with the terms of the relevant Benefit Car Affiliate Practices CH.




10.    Pension Fund


Please contact directly our Pension Fund Administration (tel. +41 58 242 12 41)
about your accrued rights.




11.    Health / Accident Insurance / Loss of Income Insurance


Your current benefits will be kept until the Early Retirement Date.


Concerning your health insurance, you may elect (i) to maintain your and your
spouse’s participation in the current PMI retirees Plan at your full expense
(should you maintain your residence in Switzerland), to the extent that it is
offered to PMI retirees at the time of your Early Retirement Date, or (ii) to
subscribe to an individual insurance policy with the insurance company of your
choice. Please contact Angele Bitterlin, Team Leader P&C Operations - Benefits
(tel: +41 58 242 4128) for further information.


Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 7 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


The accident insurance (LAA coverage) will cover you for an additional 31 days
after the Early Retirement Date. After this date, you will need to inform your
insurance company about the end of your cover and make the necessary steps to
subscribe a new accident insurance (a coverage of accident risk may be added to
your current health insurance scheme).


About your loss of income insurance, please contact P&C Operations – Benefits
(Angele Bitterlin tel. +41 58 242 4128) 30 days prior to the Early Retirement
Date for more information. You can request insurance coverage and transfer from
the Company to an individual contract within 90 days following the Early
Retirement Date. 


12.    Confidentiality


You acknowledge that during your employment you were engaged in a position of
trust and confidence and you were privy to Confidential Information (as defined
below). You acknowledge that it benefits both the Company and its employees for
the Company to protect its Confidential Information and to obtain the rights to
discoveries, inventions, improvements, innovations and other works developed by
its employees. You agree that you will not disclose or cause to be disclosed
Confidential Information. You further agree that you shall remain bound to the
terms and conditions set forth in any confidentiality agreement in place between
you and the Company.


For purposes of this Agreement, Confidential Information means any information
obtained as a result of your employment with the Company, including information
regarding its current or former employees, current or former customers or
potential customers that is proprietary or private (not publicly known or
available), whether or not it is designated that way in writing.
    
Examples of Confidential Information include the following:


•
trade secrets

•
intellectual property

•
business strategies

•
employee information

•
government relations matters

•
details of customers or prospective customers

•
sales, marketing or advertising plans

•
business policies

•
details of finances, products, services or pricing

•
matters concerning business development

•
details of organizational structures



Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 8 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


•
information concerning research and development

•
details of any legal strategies; information covered by the attorney client
privilege or constituting attorney work product

•
information relating to technology (including methods, systems, techniques,
procedures, designs, specifications, formulae, inventions, know-how, hardware
and software)

•
data and databases

•
testing or evaluation procedures

•
security protocols

•
information related to internal/external investigations

•
the terms of this Agreement, except that you may discuss the terms of the
proposed Agreement with your attorneys, tax advisors/accountants, life partner,
daughters and heirs.



You understand that use or disclosure of Confidential Information would violate
this Agreement and applicable law, and would cause immediate and irreparable
harm to the Company and its competitive position. You thus acknowledge and agree
that the Company is entitled to preliminary and permanent injunctive relief in
order to prevent or stop such violations, in addition to damages, costs and
other relief that may be appropriate. If you are required by subpoena or court
order to disclose any Confidential Information, you agree to notify the Company
(specifically, the Company representative who has signed this Agreement, or
his/her successor) as soon as practicable.


You agree that you will return any Confidential Information in tangible or
electronic form in your possession by the Early Retirement Date at the latest.
You further agree that you shall remain bound to the terms and conditions set
forth in any confidentiality agreement in place between you and the Company.


Unless required by a lawfully issued subpoena, court order or other lawful
request by any regulatory agency or governmental authority to release
information, the Company will keep any information with respect to your
employment and/or the end of your employment strictly confidential, subject to
the Company’s disclosure obligations under the securities laws.


These confidentiality obligations continue to be valid and enforceable after the
end of your employment relationship, but, with respect to any particular
Confidential Information, for only so long as such Confidential Information has
been maintained as confidential by the Company.










Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 9 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


13.    Non-Disparagement


Both parties agree not to speak disparagingly of the other party, including but
not limited, about the Company products or services, or any of the Company’s
current or former officers, directors or managers.




14.    Affiliate Directorships


You agree to resign as a Director, Manager or similar positions of all
Affiliates of the Company of which you are a director, a manager or a similar
position on or before the Early Retirement Date, by signing the resignation
letter(s) that the Company or any Affiliate shall submit to you.




15.    Company Property


In addition to your obligation to return Confidential Information by the Early
Retirement Date at the latest, you will also return to the Company by that date
all files, documents, tapes, CD’s, and copies thereof, and other items belonging
to the Company and its Affiliates irrespective of their source and origin,
including, where applicable, credit cards, telephone cards, standard mobile
phones, BlackBerry, SmartPhones (HTC, QTEK), iPhones, iPads, keys, access and
identification cards, and computers, and, if requested, will certify that this
has been done to the best of your belief.


For the benefit car please refer to the section “Benefit Car” of this Agreement.


16.    Non Competition
 
You recognize and agree that you have access to information relating to the
Company and its Affiliates, and their respective businesses, including business
plans and strategies, which are highly confidential, and that you have been
employed by the Company in a special position of trust. You also recognize that
the Company is undertaking, pursuant to Section 3(d) of this Agreement, to make
substantial payments to you generally, and specifically in respect of your
obligations under this Section.


In consideration of the foregoing, you agree that you will not, without the
prior written consent of the Assistant General Counsel, Philip Morris
International (Agustin Cervello, agustin.cervello@pmi.com, or any successor),
provide any services for a period of 24 (twenty-four) months from the Early
Retirement Date, directly or indirectly, whether as an employee, consultant or
otherwise, to any person, company, group of companies or other entity (i)
engaged in the Tobacco Business, or (ii) which owns directly or indirectly,
either individually or jointly with other parties and whether through ownership
of voting


Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 10 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


securities or otherwise, more than 25 % of the equity ownership of any person,
company, group of companies or other entity engaged in the Tobacco Business, or
(iii) one of the purposes of which is to take positions or actions in opposition
to the Tobacco Business.


Your obligations in the preceding paragraph shall apply worldwide, including,
without limitation, with respect to Japan Tobacco Inc., Imperial Brands p.l.c.,
British American Tobacco p.l.c., China National Tobacco Corporation, and their
Affiliates.


For avoidance of doubt, if the Company and/or any of its Affiliates chooses to
engage you or an entity you may be working for, as a consultant, such engagement
should not be in violation of your non-compete obligations in this section.


You further agree for a period of 24 (twenty-four) months from the Early
Retirement Date not to acquire a financial interest or shares in an enterprise
engaged in the Tobacco Business or to enter into a partnership with such an
enterprise. The acquisition of 5% or less of shares in a publicly held
corporation will not be deemed a violation of this covenant not to compete.


In case of any violation of this covenant not to compete you agree that the
Company will retain, and you will forfeit your right to, the amount of CHF
1’417’514.-- provided for in consideration for the non-competition obligation,
or if already paid, you will return such amount to the Company. Moreover, in
case of such a violation, a contractual penalty of CHF 700’000.-- shall be due
by you to the Company. In addition, the Company reserves the right to seek
further damages and/or specific performance of this covenant not to compete.


17.    Future Relationship and Cooperation


You agree that, consistent with applicable law and to the extent the Company or
any of its Affiliates so requests, you will cooperate reasonably and truthfully
with the requesting company in connection with any matter, including any legal
or business dispute, concerning which you were involved or had knowledge while
employed by the Company and its Affiliates, including but not limited to any
enquiry, proceeding, hearing, or investigation by or before any administrative,
executive, judicial or legislative body or agency, or within the Company and its
Affiliates. You agree to make yourself available if and when reasonably required
by the Company, its Affiliates or relevant counsel, taking into account your
schedule. The Company will reimburse you for all reasonable travel and other
out-of-pocket expenses incurred by you in connection with your compliance with
this obligation. Such amounts shall be payable within 60 days of receipt of the
corresponding statement, provided, however, that you must submit any such
expense statement to the Company no later than 90 days prior to the end of the
calendar year following the year you incur the expense.


Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 11 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


You agree that, to the extent consistent with applicable law, you will not aid,
assist, or participate in any legal action or proceeding filed by third parties
against the Company or its Affiliates or, against any of its or their current or
former officers, directors, employees, employee benefit plans or funds or
pension funds.


In the event that any claim is made, or threatened to be made, against you by a
third party, including without limitation a government agency, relating to
activities you performed in the course of your employment with the Company or
its Affiliates, the Company will indemnify you to the fullest extent permitted
by applicable law in respect of any award of damages or compensation payment,
and any costs reasonably incurred by you in defending such a claim, including
reasonable attorneys’ fees and expenses, provided that (i) you promptly notify
the Company of any such claim or threatened claim, (ii) you take all reasonable
steps to defend the claim including, in the absence of a bona fide conflict of
interest, giving the Company the opportunity to direct and control such defense,
and (iii), with respect to any award of damages or compensation payment, the
amount to be indemnified is the subject of an enforceable Court decision or of a
settlement or similar agreement approved by the Company, and provided further
that you submit any expense statements, including for counsel fees, within 60
days of your receipt thereof. In the event that any award of damages,
compensation payment or costs arise as a result of willful misconduct or knowing
violation of criminal law on your part, this indemnity will not apply, and any
amounts already paid by the Company pursuant to this clause will be repayable.


18.    Reservation of Rights


Nothing in this Agreement shall be construed as preventing you, the Company, or
any of its Affiliates from:


(a)
providing information to, or participating or cooperating in any inquiry
conducted by, a governmental agency; or



(b)
responding truthfully to a lawfully-issued subpoena, court order, or other
lawful request by any regulatory agency or governmental authority.





19.    Agreement and Release


By countersigning this Agreement and in consideration of the payments to be made
by the Company to you or for your benefit:


(i)
you hereby confirm that you accept and agree to all of the terms and conditions
set forth above;



Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 12 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]




(ii)
you also acknowledge that this Agreement provides consideration to you which you
are not legally entitled to receive in connection with your employment with the
Company and/or the ending of said employment, or under any other agreement. In
exchange for receiving this additional consideration, you agree, on behalf of
yourself, your heirs, personal representatives, executors, administrators,
successors and assigns, to forever release and discharge the Company, its
Affiliates, and its and their respective successors, predecessors, divisions,
assigns, assets, employee benefit plans or funds, pension funds, and any of its
or their respective past, present and/or future representatives, shareholders,
directors, officers, fiduciaries, agents, trustees, administrators, and
employees (collectively referred to as the "Releasees"), from any and all
claims, demands, damages, remedies, contracts (express or implied) and causes of
action of any kind or nature whatsoever, whether known or unknown, which you
had, now have or in the future may or could have against the Releasees, or any
of them, by reason of any matter, act, omission or event that occurred, or is
alleged to have occurred, up to the date of this Agreement, including, but not
limited to, any and all claims in connection with your employment with the
Company (or with any other Releasee) and/or your separation therefrom. The
foregoing releases shall not apply to any claims for monies due under this
Agreement or to any right or entitlement you may have accrued, respectively will
accrue, with the Pension Fund as per applicable retirement plans.



(iii)
you hereby acknowledge and agree that all overtime work and/or supplementary
work you might have performed, if any, has been compensated in full;



(iv)
if any provision of this Agreement is held by a court of competent jurisdiction
to be overbroad, unreasonable or unenforceable, such provision shall be given
effect by the court to the maximum extent possible by narrowing or not enforcing
in part that aspect of the provision found overbroad, unreasonable or
unenforceable, without affecting the validity or enforceability of the remainder
of this Agreement; and



(v)
you hereby agree that this Agreement sets out all the terms and conditions
relating to the ending of your employment with the Company and supersedes all
discussions and understandings, if any, oral or written. However, if requested
to do it, you shall execute additional documents to formalize the end of your
employment with the Company and/or any other Affiliate (in particular, with any
PMI entity you maintained employment with in Poland), with no further
compensation, and expressly agree that it is a condition for you to receive the
Severance Payment. Should you receive any statutory amount in connection with
the end of possible employment relationships out of the Company, the Company
shall take it into account and impact the Severance Payment accordingly.



Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 13 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]


You represent that you have not, and agree that, to the extent permitted by law,
you will not, bring or cause to be brought any charges, claims, demands, or
actions in any forum against the Company or any other Releasee arising from any
matter, act, omission or event that occurred or is alleged to have occurred, up
to the date of this Agreement, including, but not limited to, any charge or
claim in connection with your employment and/or your separation from employment,
except for any claim related to the settlement of any outstanding expenses
pursuant to the Company’s Travel and Entertainment Policy and the payments to be
made, respectively the benefits to be granted, pursuant to this Agreement.


This waiver and release includes all claims of any kind, whether they are known
to you or unknown, which you now have, had, or may hereafter claim to have had
against the Company, its Affiliates and other Releasees, or any of them, by
reason of any matter, act, omission, or event that has occurred or is alleged to
have occurred up to the date of this Agreement, except for claims that cannot be
waived or released under Swiss law.


This Agreement does not waive or release any rights or claims that you may have
which arise after the date of this Agreement and Release is executed.


The making of this Agreement is not intended to be, and shall not be construed,
as an admission that the Company or any of the Releasees violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against you.




20.    Review Period


This offer of mutual agreement is made without prejudice. The Agreement will be
null and void if not accepted by May 11, 2020. Such acceptance shall be
evidenced by your signature of this Agreement.


In addition, once executed, this Agreement shall be automatically cancelled
(and, as a consequence, all the payments and benefits stipulated in this
Agreement shall be cancelled) if you accept another position with the Company or
an Affiliate anywhere in the world on or before the Early Retirement Date.




21.    Governing Law and Jurisdiction


Any issues relating to or arising out of this Agreement shall be governed
exclusively by the laws of Switzerland without regard to its conflict of law
provisions and shall be subject to the exclusive jurisdiction of the competent
courts of the Canton de Vaud, Switzerland.


Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 14 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]




However, each party is hereby expressly authorized and entitled to initiate
judicial action seeking preliminary or permanent injunctive relief with respect
to the obligations set forth under confidentiality and non-compete provisions of
this Agreement, before any other court of competent jurisdiction.








Yours faithfully,


PHILIP MORRIS PRODUCTS S.A.
 







 
 
 





/S/ CONSTANTIN ROMANOV


Constantin Romanov
Global Head of Total Rewards




/S/ RALF ZYSK


Ralf Zysk
Global Head of People Sustainability, Employee Relations

 
 




 
 
 
 
 



I agree to the above:


Signature: /S/ MIROSLAW ZIELINSKI
                 Miroslaw Zielinski



Date:         April 30, 2020


Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 15 of 16

--------------------------------------------------------------------------------

pmilogoa11.jpg [pmilogoa11.jpg]






APPENDIX I




[Boilerplate for confirmation message to be sent by email to yourhr@pmi.com or
by ordinary mail to Philip Morris Products S.A. - Manager P&C Operations -
Switzerland – Avenue de Rhodanie 50 – 1007 Lausanne – Switzerland at the end of
the non-compete period]




“Dear Sirs,


Reference is made to the “Separation agreement and Release” that I executed with
Philip Morris Products S.A., and more specifically to the non-compete obligation
stipulated in said agreement.


I hereby state that I did not violate the non-compete obligation in any manner
during the agreed period and, therefore, ask you to pay the agreed amount at
your best convenience.”












Philip Morris Products S.A., Avenue de Rhodanie 50, 1007 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01                      Page 16 of 16